MERCEDES E. DAVIS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent; MERTON E. DAVIS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentDavis v. CommissionerDocket Nos. 14703-79, 14723-79.United States Tax CourtT.C. Memo 1983-256; 1983 Tax Ct. Memo LEXIS 531; 46 T.C.M. 98; T.C.M. (RIA) 83256; May 9, 1983.  1983 Tax Ct. Memo LEXIS 531">*531  Merton E. Davis, pro se.  Richard Patrick, for the respondent.  FAYMEMORANDUM OPINION FAY, Judge: Respondent determined the following deficiencies in and additions to petitioners' Federal income tax: Additions to Tax 1Docket No.YearDeficiencySec. 6651(a)Sec. 6653(a)14703-791972$1,411.00$352.75$70.55(Petitioner,197318,816.584,704.15940.83Mercedes E.19742,644.20661.05132.21Davis)19752,971.33742.83148.5714723-7919722,086.00521.00104.00(Petitioner197319,680.584,920.00984.00Merton E. Davis)19743,687.00921.00184.0019754,085.231,021.00204.00These cases are consolidated for purposes of trial and opinion, and are presently before the Court on respondent's oral motions to dismiss under Rule 149(b) 2 for failure to produce evidence.  Petitioners, Merton E. Davis and Mercedes E. Davis, are husband and wife.  They resided in Chandler, Ariz., when they filed their respective petitions1983 Tax Ct. Memo LEXIS 531">*532  in these cases.  The asserted deficiencies are based on respondent's determination that each petitioner herein failed to file Federal income tax returns for the years in issue, and that each petitioner failed to report his or her community share of business income and his or her share of certain indemnity payments from the United States Government for destroyed or damaged beehives.  These cases were called from the calendar for the Trial Session of the Court at Phoenix, Ariz., on March 2, 1983.  They were continued for the purpose of submitting a stipulated decision and/or trial on March 21, 1983.  When the cases were called on March 21, 1983, petitioner Merton E. Davis appeared on his behalf.  Mrs. Davis did not make an appearance.  At the trial, petitioner refused to submit any evidence in support of any factual issue.  The Court informed petitioner that he has the burden of proof as to all issues and that his constitutional law arguments are frivolous.  Therein, respondent orally moved to dismiss these cases under Rule 149(b) for failure to present evidence.  Respondent also requested the Court to enter decisions for revised deficiencies of lesser amounts as reflected in the1983 Tax Ct. Memo LEXIS 531">*533  proposed settlements which were filed with the Court.  Upon due consideration, respondent's motions to dismiss under Rule 149(b) for failure to produce evidence will be granted, and decisions will be entered in the lesser amounts.  Appropriate orders and decisions will be entered.Footnotes1. All section references are to the Internal Revenue Code of 1954, as amended.  ↩2. All Rule references are to the Tax Court Rules of Practice and Procedure.↩